842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Radhames REYES, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 87-1881.
United States Court of Appeals, Sixth Circuit.
March 29, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's judgment denying his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner was convicted of conspiracy and possession with intent to distribute heroin and cocaine.  He was sentenced to a ten-year term of imprisonment and a six-year term of special parole pursuant to 42 U.S.C. Sec. 4205(b)(2).  In his petition for writ of habeas corpus, petitioner alleged that the Parole Commission violated his constitutional rights by refusing to consider his rehabilitative progress during incarceration.  He further claimed the Commission failed to specify its reasons to support its determination of his possible release date.  He requested a rehearing with emphasis on institutional and rehabilitative conduct.


3
Upon review we conclude that the district court properly denied the petition for writ of habeas corpus.  Accordingly, the judgment filed August 19, 1987, is hereby affirmed for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.